Citation Nr: 0316269	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-24 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right Bell's palsy.

2.  Entitlement to an increased rating for left facial 
paralysis with history of Bell's palsy with anxiety symptoms, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased initial rating for ptosis of 
the left eye with profuse tearing, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1944 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


REMAND

In a November 2001 statement the veteran requested a video 
conference hearing before the Board.  The record does not 
indicate that such hearing has been scheduled.

A hearing will be granted if an appellant expresses a desire 
to appear in person.  38 C.F.R. § 20.700(a) (2002).  The 
Board may not proceed with an adjudication of the veteran's 
claim before affording him an opportunity to appear at his 
requested hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
video conference hearing before a member 
of the Board.  A copy of the notice to 
the veteran of the scheduled hearing, 
reflecting that the notice was mailed to 
his correct address, should be placed in 
the record.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




